ORDER
PER CURIAM.
Daniel J. Gibbs appeals the order of the circuit court denying, without an evidentia-ry hearing, his Rule 24.035 motion for post-conviction relief seeking to vacate, set aside or correct the judgment convicting him, pursuant to a plea of guilty, of assault in the first degree, § 565.050. As a result of his conviction, he was sentenced to twelve years in the Missouri Department of Corrections.
In his sole point on appeal, the appellant makes two claims. He claims that the trial court erred in denying his Rule 24.035 motion without an evidentiary hearing because he alleged facts, not conclusions, which were not refuted by the record and, if true, would establish that: (1) the trial court accepted his plea of guilty without a sufficient factual basis; and (2) he received ineffective assistance of counsel based on counsel’s allowing him to plead guilty without a sufficient factual basis existing for the plea.
Affirmed. Rule 84.16(b).